This is an appeal from an award in favor of the claimant against two joint employers and their respective insurance carriers. The claimant was employed by the two employers, by one as a watchman and by the other as a janitor; from one he received eighteen dollars a week and from the other two dollars and fifty cents. He was injured while putting papers on an elevator which he had picked up in connection with his work for Whipple, Inc., and was going to take them down in the elevator to the basement of the building. He was required by one employer to ring several time clocks and by the other to clean their premises. He was under no particular directions as to how the work should be done. It is claimed by Whipple, Inc., that he was an independent contractor. The evidence does not support this. It is claimed that if he was not an independent contractor then the compensation ought to be apportioned according to the amount which he received from each employer. There is evidence in the record to support the findings of the Board, and under the authority of Matter of Green v. Shaner (225 App. Div. 713), the award should have been made against both employers.
Award affirmed, with costs to the State Industrial Board.
Hill, P. J., Crapser and Bliss, JJ., concur; McNamee, J., dissents, with an opinion, in which Rhodes, J., concurs.